BROSKY, Judge,
dissenting.
I dissent. The issue in this case, reduced to its most essential form, is whether a dispute as to ownership of property, listed by an administrator or executor of an estate in an inventory as estate property, must be presented as a claim within the dictates of 20 Pa.C.S. §§ 3381-3389. The majority concludes that it must and also finds appellant’s assertion of ownership to be outside of the applicable statute of limitations, thus, time barred. I believe there is a total lack of authority and logic to support this position, thus, my dissent.
Appellant was the wife of Ronald Livingston who died intestate on August 9, 1980. Appellant was issued Letters of Administration on August 18, 1980. On August 20, 1980, *207a safe deposit box registered to decedent was inventoried and found to contain, among other things, eleven certificates of deposit in the name of decedent alone. There was substantial evidence to bolster appellant’s contention that the certificates were funded with certificates of deposit in like sums titled in appellant’s and the decedent’s names. These certificates are the subject of the current litigation.
Administration of the estate proceeded for several years although, as late as February 18, 1986 neither an inventory nor a final account had been filed. At that time, Ruth Warman, Esquire, the attorney for the estate received a letter from James Carrol, Esquire, indicating that he had been retained by appellant to protect her interests as an heir and surviving spouse of the decedent. Appellant subsequently filed a petition to continue as administratrix and for approval to file an inventory and account which was countered by a petition for removal of personal representative filed by John Livingston, father of the decedent and the other primary party in interest. The court, recognizing appellant’s conflict of interest, issued an order removing appellant as administratrix and appointing another individual administrator.
In January, 1988, an inventory and appraisement, first and final account and petition for distribution and proposed decree were filed. The inventory listed as estate property all property bearing the name of the decedent alone, including the certificates of deposit. On or about February 26, 1988, appellant filed objections to the petition for distribution alleging that the certificates of deposit were created from, or consisted of, marital funds and retained an entire-ties status up until the death of the decedent and, thus, passed by survivorship to appellant. John Livingston filed an answer to the objections claiming the statute of limitations barred appellant’s claim against the estate. A hearing was held on the objections and a decree nisi was filed denying wife’s claim on the limitations grounds. Exceptions were filed but dismissed, leading to this appeal.
*208It should be noted, initially, that the term “claim” is not defined at title 20, nor has the majority offered a definition of that term, of either their own devolution or from other authority, within the meaning of section 3381 et seq. However, the majority appears to have little difficulty in concluding that the term “claim” encompasses a contention that personal property has been wrongfully included in an inventory and appraisement as property of the decedent. They have little difficulty making this conclusion even despite the fact that their holding here would work to require such an assertion be made even before the inventory is filed.
Even though the term “claim” is not defined, there are indications that the term is meant to encompass, or has been applied consistently to, claims for monetary compensation allegedly owed by the decedent to the “claimant”, grounded in either contract or tort. For instance, section 3383 states that the death of an individual shall not stop the running of a statute of limitations applicable to any claim against him. The language “claim against him ” certainly implies relevance to personal actions against the decedent. Furthermore, the official comment to § 3386 states: “[t]he word “claimant” rather than “creditor” is employed to include persons claiming on a tort as well as those claiming under contract.” It is very noteworthy that both actions mentioned are personal actions against the decedent, tort and contract. Thus, the clear implication from sections 3381-3389 is that there are limitations periods applicable to personal claims of debt or liability against the decedent, whether based in tort or contract. However, these sections do not necessarily compel a conclusion that disputes over title to property are encompassed within them.
There is a substantial difference in the nature of a claim against another individual personally and a “claim” that one is the rightful owner of certain property. First of all, claims against a person, are exactly that. They relate to a person’s legal liability to another. Furthermore, claims against a decedent personally will be accounted for as debt *209of the estate and the filing of a claim helps to establish, presumptively, the extent of the decedents legal debts. As indicated above, such claims against the person are subject to a limitations period which continues to run despite the death of the decedent. In contrast, disputes as to ownership of property are not, in their true essence, personal against another. They are essentially in rem, relating to the status of ownership or title of the subject property, a status which will not likely change over time. Further, they relate to the assets of the estate, and, as will be established, infra, the inventory acts as a vehicle for the presumptive establishment of the extent of estate assets.
There is nothing illogical in requiring a written claim of debt against the decedent’s estate while allowing objections to claims of ownership to await such time as an inventory and appraisement is filed. Quite curiously, in contrast to the great deal of authority and indications that the term “claim” refers to personal claims against the decedent, the majority has not offered any authority or other factor indicating that it encompasses a dispute over ownership of property and the propriety of including it in an inventory. This fact alone should lead one to question the majority’s conclusion. When one cuts through the rhetoric, the majority is relying, in essence, upon the general appealability of the proposition that anything that could be considered a “claim” is encompassed within that term in §§ 3381-3389.
Appellee argued below that the general provisions of 20 Pa.C.S.A. § 3381 to § 3389 required the filing of a claim of ownership in the certificates. When appellee’s argument is closely scrutinized it becomes apparent that he predicates this position on a characterization of appellant’s claim as a personal action against the decedent. Appellee, perhaps rather craftily, focuses on what he contends appellant would be required to show in order to be successful in her quest. Specifically, appellee asserts that appellant would have to show “wrongful appropriation” of marital funds on the part of decedent in order to prevail. Thus, by focusing attention on a “wrongful appropriation” of funds, appellee *210has made appellant’s claim to sound as a personal action against the decedent. This is not without utility, as such actions, in general, are, as just illustrated, subject to the provisions set forth at 20 Pa.C.S.A. §§ 3381-3889.
By characterizing appellant’s action as a personal one against the decedent, appellee has been able to mask the true nature of the inquiry which would be required. As indicated above, what has been lost in the development of appellee’s argument is the fact that disputes over ownership of property are essentially in rem proceedings. Although perhaps revolving around actions of the parties, the claim is not against another individual personally, but is a claim in the property itself. Clearly, appellant’s claim can be classified in this manner.
Contrary to what appellee has implied, the crux of appellant’s case here is not that appellant is entitled to damages as a result of decedent’s wrongful appropriation of marital funds. Rather, the crux of appellant’s case is that despite the decedent’s effort to appropriate the funds to his own exclusive use, such effort did not destroy the entireties nature of the property. Even though titled in decedent’s name alone, the certificates retained entireties status and passed to appellant upon decedent’s death (see discussion infra). Clearly this claim is not a personal claim of debt against the decedent.
There is substantial merit to appellant’s position. If appellant can demonstrate that the certificates were funded with entireties property there is ample authority to indicate that the certificates would remain entireties property, and . thus would have passed to appellant by operation of law upon the death of the decedent, despite any contrary intent of the decedent which could be inferred from the decedent’s efforts to substitute certificates bearing his name alone for the ones previously owned jointly. Cases particularly on point are, Cohen v. Goldberg, 431 Pa. 192, 244 A.2d 763 (1968) and Cingerman v. Sadowski, 513 Pa. 179, 519 A.2d 378 (1986).
*211Although, as has been abundantly demonstrated, the procedure for making a claim of debt against the estate is rather straightforward and adequately defined, the procedure for challenging the characterization of property as estate property or non-estate property is far less clear. With regard to the procedure for challenging title to property, our Supreme court stated:
The function and object of an inventory and appraisement in a decedent’s estate is to fix presumptively the existence of property in the possession of the fiduciary and the value thereof. This is only prima facie evidence of ownership and value. Such listing does not affect the true ownership and value. [Authorities cited]. The question of ownership is of interest to creditors, federal and state taxing authorities, and others. Such title, therefore, should not be finally determined until after an audit, with due statutory notice....
Estate of Donsavage, 420 Pa. 587, 218 A.2d 112, 116 (1966). Although this passage does not expressly negate the need for the filing of “claims” of ownership to disputed property, neither does it set forth a requirement for such a filing. However, by setting forth the purpose of the inventory, to presumptively set forth the existence and value of estate property, it would seem to logically follow that requiring a formal assertion of ownership of property prior to the filing of the inventory would be superfluous as there could be no conflict as to ownership or title to property until such time as the estate formally asserted title or ownership to it.
Perhaps not coincidentally, the majority has provided us with no explicit language from statute or case law which establishes the need to make a written claim of ownership of property in the executor’s possession prior to the filing of an inventory and appraisement. The lone case cited by the majority and relied upon to dispose of this issue, Estate of Cohen, 469 Pa. 29, 364 A.2d 888 (1976), dealt with a claim for money allegedly owed the claimant pursuant to a loan made to the decedent. In other words, a personal debt. Of *212course, this would be an action in contract and would fall squarely within the commentary to § 3386.
Furthermore, as illustrated above, the inventory does not affect true ownership of the property. If the property truly belongs to one, it would seem incongruous to require one to file a claim for it, particularly before it is known whether the executor or administrator is going to assert ownership of it or otherwise contest one’s right to it. As a practical matter, it may be advisable for an individual to notify the administrator of one’s position where it is not obvious. However, I cannot agree that there is an applicable statute of limitations for asserting a claim of ownership which runs prior to the development of a formal dispute or inconsistency in such claims of ownership. Such a rule would be logically incongruous.
The majority has strained their credibility by making a simplistic generalization in an apparent hope that it will satisfy the demands of a seemingly complicated legal question, all the while providing no authority on point. The majority has failed to cite one case where an exception to an inventory asserting a dispute as to title of property was disallowed for failing to have lodged a prior written claim within some certain period of time; and although there are numerous cases available where personal actions or “claims” against the estate have been found barred for failure to file a timely written claim, the majority has not offered one case where the same holding was applied to an assertion-of ownership of an asset claimed by the estate to be property of the decedent’s. Their failure to provide authority on point should lead a reasonable jurist to question their result.
In contrast, appellant has supplied numerous cases which indicate that disputes to title of property are made by exception to inventory and account. Appellee asserts that the majority of appellant’s authority involves a factually different scenario, the situation where potential assets of the decedent were left out of the inventory and the administrator/executor was being compelled to include property in *213the inventory. This is true. However, there are several cases where this same procedure was utilized to assert a disagreement or dispute to the executor’s inclusion of property in an inventory or to otherwise assert that property claimed to be estate property was not estate property, including a case where it was asserted the property passed upon death to a surviving spouse.
In Estate of Evans, 467 Pa. 336, 356 A.2d 778 (1976), our Supreme Court considered a case involving a dispute over ownership of the contents of a safe deposit box. The contents were listed in the inventory and filed by the executor. Appellant claimed they were the subject of an inter vivos gift to herself and, therefore, should not be included in the estate, but, rather, should be given to her. The procedural history of the case indicates that the appellant there objected to the inventory, proposed schedule of distribution and final accounting of the executor on the aforesaid basis. There is no mention of a written claim being filed or the need for filing such a claim.
In Holmes’ Estate, 414 Pa. 403, 200 A.2d 745 (1964), an unusually similar fact pattern was presented. There the decedent, prior to his death, had stock certificates, which had been issued in his and his wife’s name, surrendered to the issuing corporation and reissued in his name and those of two nephews. Upon his death the administrator listed the stocks as estate property. The widow responded by filing exceptions to the inventory and final account and asserting ownership. There is no mention of a prior written claim being filed.
In Kahler Estate, 6 D. & C.2d 1 (1955), the Orphan’s Court of Columbia County considered a challenge to an inventory on grounds that certain estate property had not been included, and also that certain property that had been included was not properly includable, but was instead, entireties property which passed to the surviving spouse; the exact issue raised here. The issues were raised, according to the history outlined in the case, by the filing of a petition for citation on the executrix to file a supplemental invento*214ry. This petition was filed in response to the executrix’s filing of an inventory believed to be in error. No indication for the need to file a claim is included in the opinion despite several pages of text devoted to procedural matters.
Perhaps no argument can raise as much doubt as to the majority’s position than the examination of what could have legitimately transpired had appellant simply chosen a different approach to the dispute. As executrix of the estate it was appellant’s duty to prepare and file an inventory and appraisement. Appellant could have asserted her claim of ownership in a negative fashion by simply regarding the property as hers by survivorship and excluding them from the inventory. Then had anyone, including appellee, questioned her right to the certificates, they would have been forced to file a petition to file supplemental account or to lodge an objection to the account at which time there would have been a hearing to determine title. Since she would not have been filing a claim against the estate for the property there would have been no need to file a written claim at all. From all appearances, this is exactly what had transpired in numerous reported cases. For instance, Estate of Miller, 464 Pa. 323, 346 A.2d 761 (1975), involved a situation where the executor sold fifty thousand dollars ($50,000.00) worth of stock which had been owned by the decedent prior to his death. The executor claimed the proceeds had been the subject of a inter vivos gift. When the proceeds of the sale had not been included in the first and final account, a co-trustee filed objections to the account which resulted in court proceedings to determine ownership of the proceeds at the time of decedent’s death. Similarly, in In Re Estate of Donsavage, 420 Pa. 587, 218 A.2d 112 (1966), the decedent’s widow, in response to the filing of an inventory which failed to include stock of various companies which had been owned by the decedent, filed a petition for citation upon the personal representative to show cause why she should not file a supplemental inventory including the stock which the personal representative alleged was the subject of an inter vivos gift.
*215I do not believe that a slight change in procedural approach should have such a diverse effect on the status of appellant’s claim of ownership. There should be a reasonable amount of symmetry with regard to legal rights, and no sound rule of law would be capable of blatant manipulation which would appear possible in the present factual context. If there exists an acceptable reason why appellant’s claim of ownership would remain valid by her exclusion of the certificates from the inventory but would be considered invalid by including them, I am not aware of it.
The majority’s focus on what they believe to be an inordinate delay on the appellant’s part in the filing of an inventory seems to me to be nothing more than a smoke screen. True, there was a delay which would seem lengthy. However, had any interested party felt truly prejudiced by the delay they could have petitioned the court to force appellant to file the account. Also, the majority’s focus on the appellant’s change in position, having originally listed the certificates as estate property then asserting ownership of them, is similarly without relevance. Appellant is not an attorney and could hardly be expected to understand the nature of her interest in the certificates and could have easily been under certain legal misapprehensions regarding them.1 Furthermore, as an administratrix of the estate it would not necessarily be inconsistent for her, in her administrative capacity, to list the certificates as estate assets and *216then turn around and claim them, acting in her own self interests, as a survivor. In fact, given that the certificates were titled in decedent’s name alone at the time of his death, this may have been the most legally expedient approach to take in keeping with her fiduciary duty as administratrix of the estate.2
Particularly in the absence of a demonstrated prejudice, I cannot understand the majority’s apparent willingness to deprive a widow of what may possibly be her rightful property, or at least an opportunity to prove that it belongs to her, without offering something of more legal soundness to support their position. The lone citation of a factually inapposite case is simply, in my opinion, insufficient.
For the above reasons, I dissent.

. The majority responds to this point by asserting that appellant was represented by counsel from the outset of the estate’s administration. However, it appears that the majority is mistaking the attorney for the estate as appellant’s attorney. In support of their position, the majority states that appellant paid herself a substantial administrator’s fee and a counsel fee of the same amount to her lawyer. This statement is contradictory upon its face. If the attorney referred to was paid a fee from estate assets, the attorney in question would almost certainly be regarded as an attorney for the estate, not appellant’s personal attorney, and owe a duty of zealous representation to the estate. Thus, to the extent there was a conflict between appellant’s right as administrator and as surviving spouse, the interest of the attorney would be contrary to the interest of appellant as surviving spouse. Clearly, under the present facts, the attorney for the estate would have an adverse interest to appellant's right as a surviving spouse and appellant cannot be regarded as having been represented, in personal interest, by counsel from the beginning of administration.


. The majority’s response to this point appears to demonstrate a misunderstanding of the nature of the duty owed the estate. The dilemma facing appellant is the fact that she was put in a position of wearing, figuratively speaking, two hats. On the one hand she was . administratrix of the estate, on the other she was the surviving spouse who was allegedly the victim of an attempt to secrete entireties property by the decedent. It was this conflict of positions that ultimately led to her removal as administratrix. However, until that removal, her duty as an administratrix, at the very least, arguably required her to list the certificates as estate property, because, upon their face, they bore only the name of the decedent. However, in protection of her own self interest, she, becoming aware of the source of the certificates, had, and still has, a substantial argument that the certificates are hers by survivorship, notwithstanding the fact that they bore only the decedent’s name. Thus, contrary to the assertion of the majority, it would more likely have been viewed a breach of her fiduciary duty if she, as administratrix, had failed to include the certificates in the original tax return. Certainly, such an effort to exclude the certificates would have likely been met with opposition by both the taxing authorities and interested heirs, including the decedent’s father.